85 N.Y.2d 1030 (1995)
The People of the State of New York, Respondent,
v.
Barry Gibbs, Appellant.
Court of Appeals of the State of New York.
Submitted April 10, 1995.
Decided June 15, 1995.
Motion, insofar as it seeks reargument of this Court's August 27, 1990 order [see, 76 N.Y.2d 851], dismissed as untimely; motion, insofar as it is treated as a motion for leave to appeal from the Appellate Division's January 22, 1990 order, dismissed upon the ground that it does not lie (see, CPL 450.90; CPLR 5602). Petition for a writ of error coram nobis dismissed. There is no authority for initiating a writ of error coram nobis in the Court of Appeals.